Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.
Applicant’s election without traverse of Species I, Figs. 1-7 in the reply filed on 8/3/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0033067 to Kim et al (hereinafter Kim) in view of US 2006/0137139 to Wu.
Kim discloses (Claim 1). A refrigerator comprising: a cabinet 100: a door 200,200’ formed to open and close the cabinet; a moving part 420 coupled to the door 200 and moveable with the door 200 in a first direction with respect to the cabinet; the moving part 420 including an upper adjustment member 450 configured to move the moving part 420 in the first direction, and configured to guide a linear movement of the moving part 420 in the first direction; and a fixing part 410 fixed to the cabinet under the moving part 420, including a lower adjustment member 440 configured to move the moving part 420 in a second direction perpendicular to the first direction, and configured to guide a linear movement of the moving part 420 in the second direction.  
The differences being that Kim fails to clearly disclose the limitations in (i) Claim 1 of the moving part comprising an upper moving part movable with the door in the first direction with respect to the cabinet; and a lower moving part disposed under the upper moving part, including the upper adjustment member configured to move the upper moving part in the first direction, and configured to guide a linear movement of the upper moving part in the first direction; the lower adjustment member configured to move the lower moving part in a second direction perpendicular to the first direction, and configured to guide a linear movement of the lower moving part in the second direction to thereby move the upper moving part in the second direction; (ii) Claims 2, 5-8, and 11-12.
Regarding (i), Wu discloses a hinge comprising an upper moving part 2; a lower moving part 5 disposed under the upper moving part 2, including an upper adjustment member configured to guide a linear movement of the upper moving part in a first direction; and a fixing part 4 fixed under the lower moving part 5, including a lower adjustment member configured to guide a linear movement of the lower moving part in a second direction to thereby move the upper moving part 2 in the second direction.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Wu, to modify the moving part 420 of Kim to include the limitations in (i) Claim 1 of the moving part comprising an upper moving part movable with the door in the first direction with respect to the cabinet; and a lower moving part disposed under the upper moving part, including the upper adjustment member configured to move the upper moving part in the first direction, and configured to guide a linear movement of the upper moving part in the first direction; the lower adjustment member configured to move the lower moving part in a second direction perpendicular to the first direction, and configured to guide a linear movement of the lower moving part in the second direction to thereby move the upper moving part in the second direction in order to increase the overall versatility of refrigerator.
Regarding Claim 2, Kim, as modified, meets the limitations in the claim of wherein the upper adjustment member comprises: an upper fixing portion 422 extending vertically from an end of the lower moving part; and an upper adjustment bolt 450 fastened to the upper fixing portion and configured to rotate in the upper fixing portion to move the upper moving part in the first direction with respect to the lower moving part.
Regarding Claim 5, Kim, as modified, meets the limitations in the claim of wherein the lower adjustment member comprises: a lower fixing portion 411 extending vertically from an end of the fixing part 410; and a lower adjustment bolt 440 fastened to the lower fixing portion and configured to move the lower moving part in the second direction with respect to the fixing part.  
Regarding Claim 6, Kim, as modified, meets the limitations in the claim of wherein the lower adjustment bolt 440 includes an engaging groove 443, wherein the lower moving part includes a lower hooking portion 421a configured to be inserted in the engaging groove 443 of the lower adjustment bolt 440, and wherein when the lower adjustment bolt 440 is rotated while the lower hooking portion 421a of the lower moving part is inserted in the engaging groove 443 of the lower adjustment bolt 440, the lower moving part is moved in the second direction with respect to the fixing part. 
Regarding Claim 7, Kim, as modified, meets the limitations in the claim of wherein the lower moving part includes a lower avoidance opening that is formed in front of the lower hooking portion and into which the lower fixing portion 411 of the fixing part 410 is insertable.  
Regarding Claim 8, Kim, as modified, meets the limitations in the claim of wherein both side surfaces of the lower fixing portion 411 of the fixing part 410 and both inner side surfaces of the lower avoidance opening of the lower moving part are formed to guide the linear movement of the lower moving part in the second direction.  
Regarding Claim 11, Kim, as modified, meets the limitations in the claim of wherein the lower moving part includes a pair of lower slide surfaces formed to be in parallel in the second direction, and the fixing part includes a pair of lower guide portions 411,414 to guide the pair of lower slide surfaces so that the lower moving part linearly moves in the second direction.  
Regarding Claim 12, Kim, as modified, meets the limitations in the claim of wherein the pair of lower slide surfaces of the lower moving part are formed on both inner side surfaces of the lower avoidance opening of the lower moving part and both inner side surfaces of a guide opening formed at a sidewall of the lower moving part, and the pair of lower guide portions 411,414 of the fixing part are formed on both side surfaces of a lower fixing portion and a support portion extending vertically from both side surfaces of the fixing part (Fig. 2).
Allowable Subject Matter
Claims 3-4, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












HVT
August 27, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637